Name: Commission Regulation (EEC) No 3071/91 of 21 October 1991 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: prices;  means of agricultural production
 Date Published: nan

 22. 10. 91 Official Journal of the European Communities No L 290/19 COMMISSION REGULATION (EEC) No 3071/91 of 21 October 1991 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community 1 . point J.1 (b) of Annex II is replaced by the following : '(b) Northern Ireland Clogher : Cows ; steers, light, medium and heavy ; and heifers, light and medium/heavy ; Markethill : Cows ; steers, light, medium and heavy ; and heifers, light and medium/heavy ; Strabane : Steers, light, medium and heavy ; and heifers, light and medium/ heavy ; Cullybackey : Cows ; steers, light, medium and heavy ; and heifers, light and medium/heavy' ; 2 . point J.2 (b) of Annex II is replaced by the following : '(b) Northern Ireland : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 12 (7) thereof, Whereas Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community (3), as last amended by Regulation (EEC) No 1614/91 (4), establishes the list of representative markets in the Member States where the price of adult bovine animals are recorded ; Whereas, owing to the trend in livestock offered on certain markets in Northern Ireland, the list of represen ­ tative markets and the weighting coefficients for the various categories of adult bovine animals should be amended ; whereas Annex II to Regulation (EEC) No 610/77 should accordingly be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Steers : Heifers : Cows : 50 26 24.' HAS ADOPTED THIS REGULATION Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 Regulation (EEC) No 610/77 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 77, 25. 3 . 1977, p. 1 . (4) OJ No L 149, 14. 6. 1991 , p. 29.